Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 19, 2016

The Court of Appeals hereby passes the following order:

A17A0770. LAVAR FERRELL v. THE STATE.

      In 2012, Lavar Ferrell pled guilty to burglary, aggravated assault, hijacking a
motor vehicle, and possession of a firearm by a convicted felon. He later filed a
“Motion to Set Aside Judgment,” arguing that his lawyer had coerced him into
pleading guilty and his indictment was fatally defective.1 The trial court denied the
motion, and Ferrell appeals. We, however, lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009).




      1
       In particular, Ferrell asserts that the indictment charged him with hijacking
a Ford Mustang, but the vehicle in question actually was a Dodge Charger.
      Ferrell does not argue that his sentence is void; instead, he challenges the
validity of his convictions. Because Ferrell is not authorized to collaterally attack his
convictions in this manner, this appeal is hereby DISMISSED.2



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/19/2016
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      2
       We note that Ferrell has separately appealed the trial court’s denial of his
motion to withdraw his guilty plea. That appeal is pending as Case No. A17A0771.